DAUKSCH, Judge.
This is an appeal from a conviction of escape.
*1153Only one of the two points on appeal warrants a mention. Appellant says the trial judge erred in refusing to advise the jury á la Tascano v. State, 393 So.2d 540 (Fla.1980) that any sentence of incarceration or probation which might be imposed would be consecutive. Appellant is correct that the sentence must be consecutive. § 944.40, Fla. Stat. (1981). He is incorrect when he says there is some requirement that the jury must be told about it. The standard jury instruction only requires the judge to tell the jury the maximum and minimum, if any, penalties. See Tascano. We decline to extend Tascano in any way at all.
AFFIRMED.
COBB, C.J., and COWART, J., concur.